02-11-576-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00576-CR
 
 



Michael Fred Wehrenberg


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 43rd
District Court OF Parker COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant
Michael Fred Wehrenberg attempts to appeal from his conviction for possession
of a controlled substance, methamphetamine, of one gram or more but less than
four grams.  The trial court’s certification states that this “is a
plea-bargain case, and the defendant has NO right of appeal” and that “the
defendant has waived the right of appeal.”  See Tex. R. App. P.
25.2(a)(2).  On January 3, 2012, we notified Wehrenberg that this appeal may be
dismissed unless he or any party desiring to continue the appeal filed a
response showing grounds for continuing the appeal.  Wehrenberg’s appellate
counsel filed a response agreeing that “there is no right to appeal in this
cause”; thus, no grounds were shown for continuing the appeal.  In accordance
with the trial court’s certification, we therefore dismiss this appeal.  See
Tex. R. App. P. 25.2(d), 43.2(f).
 
 
SUE WALKER
JUSTICE
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 2, 2012




[1]See Tex. R. App. P. 47.4.